                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

GREGORY ATKINS, et al.,                       )
                                              )
         Plaintiffs,                          )
                                              )       No. 3:16-cv-01954
v.                                            )       CHIEF JUDGE CRENSHAW
                                              )
TONY C. PARKER, et al.,                       )
                                              )
         Defendants.                          )


                              DEFENDANTS’ PRETRIAL BRIEF


         Pursuant to the Order of this Court (Doc. No. 219), Defendants Tony C. Parker,

Commissioner of the Tennessee Department of Corrections (“TDOC”), and Kenneth L. Williams,

M.D., Ph.D., TDOC Chief Medical Officer, by and through the Office of the Tennessee Attorney

General, submit their pretrial brief.

                                            EVIDENCE

         The parties have stipulated that certain facts are uncontested and should be made a part of

the evidentiary record at trial. (Doc. No. 198.) Those stipulated facts are incorporated herein by

reference. Defendants’ anticipated evidence at trial is further summarized as follows:

         I. RONALD L. KORETZ, M.D.

         Defendants will present the expert testimony of Ronald L. Koretz, M.D. (See Doc. No.

199-2, PageID 2541 [hereinafter “Koretz Report”].) Dr. Koretz is an Emeritus Professor of

Clinical Medicine at the UCLA School of Medicine. Prior to 2006, Dr. Koretz was Chief of

Gastroenterology at the Olive View–UCLA Medical Center.              During his Gastroenterology

Fellowship at UCLA in the 1970s, Dr. Koretz was part of a research team that was one of the first




     Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 1 of 27 PageID #: 3015
to identify non-A, non-B Hepatitis, later identified as Hepatitis C. Dr. Koretz will present expert

testimony related to the natural pathology of the Hepatitis C virus (“HCV”) 1 and the necessity of

using direct-acting antiviral drugs (“DAAs”) to treat HCV as summarized below.

        HCV is a viral infection that can cause inflammation of the liver. Over time, some patients

develop scarring of the liver (fibrosis). Disease progression is commonly identified by reference

to a patient’s fibrosis score, which classifies the severity of fibrosis on a five-point scale ranging

from F0 (no fibrosis) to F4 (cirrhosis). While the rate of disease progression is not the same in all

patients with HCV, patients who develop cirrhosis generally do so over the course of decades.

Many patients retain normal liver function even after developing cirrhosis (compensated cirrhosis);

in other cirrhotic patients, liver function is compromised (decompensated cirrhosis). At that stage,

patients are at risk of developing primary liver cancer, or hepatocellular carcinoma (“HCC”), and

painful and life-threatening complications associated with end stage liver disease (“ESLD”).

        In discussing HCV management, it is important to distinguish between clinical tests that

evaluate disease processes and those that evaluate actual liver function regardless of the underlying

cause. The presence of HCV-RNA in a patient’s blood serum is indicative of an active HCV

infection. When a blood test 12 or 24 weeks after DAA treatment shows no detectable HCV-RNA

in the serum, a patient is said to have achieved a sustained virologic response (“SVR”). Some

medical providers state that the objective of HCV treatment is to remove HCV-RNA from the

serum (to achieve SVR). But the primary goal of HCV treatment should be the prevention of

ESLD. If DAA treatment truly prevents further progression of the disease, it should not matter

when that treatment is provided as long as it is provided before any manifestation of ESLD.



1
 Unless otherwise indicated, Defendants’ use of the acronym “HCV” in this brief refers to chronic
HCV infection, as opposed to acute HCV infection.


                                                  2

    Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 2 of 27 PageID #: 3016
        Clinical guidelines published by the American Association for the Study of Liver Diseases

and Infectious Diseases Society of America (“AASLD Guidance” or “AASLD Guidelines)

recommend that all HCV-infected individuals should receive DAA treatment. While Plaintiffs’

expert contends that this recommendation establishes the applicable standard of care, the AASLD

Guidelines do not adhere to the principles of evidence-based medicine.             Their treatment

recommendations are not properly supported and do not establish the applicable standard of care.

The AASLD Guidelines support their recommendations by citation to studies showing high rates

of post-treatment SVR, which the AASLD Guidelines characterize as the marker for a cure.

        SVR is not the equivalent of a cure. SVR has never been validated in a randomized

controlled study showing that both the surrogate outcome (SVR) and the clinical outcome (long-

term liver function) are similarly changed by the intervention of DAAs. (See Def. Ex. 60, 2 “Levels

of Evidence Pyramid.”) Some patients who achieve SVR still harbor HCV-RNA in other cells.

In those patients, a genetically identical virus may reappear months or years after treatment and

progress to ESLD.     In fact, patients with fibrosis scores of F3 and F4 when SVR occurs

subsequently develop ESLD at a rate of 2% per year. (See Def. Ex. 61, Figure – “How often does

hepatic decompensation or HCC occur after SVR?”) Studies associating SVR with better liver-

related outcomes are subject confounding bias. SVR does not occur at random. The characteristics

associated with a likelihood of achieving SVR are also characteristics associated with better health

in general (such as younger age, normal weight, and absence of coinfections or substance abuse).

In the absence of a randomized controlled study of the long-term effects of DAA treatment, it is

impossible to say whether DAAs create better clinical outcomes or simply identify the subgroup



2
  Defendants were not able to identify exhibits by their corresponding exhibit numbers in the joint
consolidated exhibit binder prior to the deadline for pretrial briefs. Defendants will submit a
revised pretrial brief identifying each joint exhibit number as soon as possible.
                                                 3

    Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 3 of 27 PageID #: 3017
that would have had better outcomes without treatment. To date, there has not been a randomized

controlled study of the long-term effects of DAA treatment.

       There is no convincing scientific evidence that treating patients with lower stages of

fibrosis (F0 to F2) will result in any clinical benefit. Many patients with lower stages of fibrosis

(F0 to F2) never progress to ESLD and would never need treatment. Periodic assessment of those

patients is appropriate. Because it takes years or decades for fibrosis to progress, and because

most patients with lower stages will never develop ESLD, it is a more rational policy to provide

DAA treatment only to those who are at a high risk of developing ESLD, namely those with

fibrosis scores of F3 and F4.

       II. MARTHA S. GERRITY, M.D., M.P.H., PH.D.

       Defendants will present the expert testimony of Martha S. Gerrity, M.D., M.P.H., Ph.D.

(See Doc. No. 199-1, PageID 2309 [hereinafter “Gerrity Report”].) Dr. Gerrity is a Clinical

Epidemiologist at the Center for Evidence-Based Policy at Oregon Health & Science University

(“OHSU”). Dr. Gerrity is also a Professor of Medicine at OHSU and a staff physician at the VA

Portland Health Care System. Her work is focused on improving patient care by translating and

teaching basic principles of clinical research design and epidemiology for clinicians, patients, and

policymakers, so they can better understand the strength and quality of research evidence and its

role in their decision-making.      Dr. Gerrity will present expert testimony related to the

trustworthiness of the AASLD Guidance and its recommendations.

       While frequently cited as setting forth the “standard of care” the AASLD Guidance does

not meet the criteria for trustworthy guidelines promulgated by the Institute of Medicine. In 2016,

the Center of Evidence-Based Policy at OHSU published a detailed assessment of the AASLD

Guidance based on three widely accepted standards for trustworthy guidelines. (See Gerrity Report



                                                 4

  Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 4 of 27 PageID #: 3018
at 152, PageID 2459.) Ten independent raters, with expertise in systematic review methods and/or

research expertise in hepatology evaluated the AASLD Guidance and produced the following

results: 7 of the 10 raters assessed the AASLD Guidance as having poor methodological quality;

the evidence cited to support treatment recommendations did not follow rigorous systematic

review methods; the AASLD Guidance did not adhere to standards for developing treatment

recommendations, including those applicable to transparency in recommendation development,

funding, and management of conflicts. Several raters expressly noted the lack of transparency

with regard to managing conflicts of interest.

       III. KENNETH L. WILLIAMS, M.D., PH.D.

       Defendants will present the testimony of Kenneth L. Williams, M.D., Ph.D. Dr. Williams

is the Chief Medical Officer and Director of Pharmacy for TDOC. He is responsible for ensuring

that all the medical needs – not just those related to HCV – are met for each of TDOC’s

approximately 21,000 inmates. Dr. Williams is familiar with the challenges posed by HCV

infection in prison populations and the available means of addressing the medical needs of HCV-

infected inmates. Dr. Williams will testify regarding his development and implementation of

systems that ensure the appropriate management of HCV in TDOC facilities. (See generally Def.

Ex. 1, “Evaluation and Management of Chronic Hepatitis C (HCV) Infection, TDOC Clinical

Guidance, May 2019,” [hereinafter “HCV Guidance”]; Def. Ex. 2, “TDOC HCV Treatment Work

Flow,” [hereinafter, “HCV Workflow”].)

       When the FDA first approved interferon-free DAAs for the treatment of HCV in 2013,

some medical providers in TDOC facilities expressed reluctance to prescribe DAA treatment to

HCV-infected inmates in their care. In response, Dr. Williams developed written guidance for the

evaluation and management of HCV in TDOC facilities, dated January 2016, to provide



                                                 5

  Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 5 of 27 PageID #: 3019
recommendations for testing, managing, and treating HCV in the inmate population. Dr. Williams

also formed the TDOC Advisory Committee on HIV and Viral Hepatitis (“TACHH”) to assist

TDOC medical providers in recommending treatment for and to ensure consistent statewide

treatment of HCV.

        The TACHH meets at least once each month to review and consider the medical records

of inmates referred to it by medical providers in TDOC facilities. As Chief Medical Officer of

TDOC, Dr. Williams serves as chairman. The TACHH is further comprised of infectious disease

specialists and other medical professionals. Upon referring an inmate for consideration by the

TACHH, medical providers are directed to submit a packet containing the relevant medical records

for that inmate to the TACHH Coordinator. (See Def. Ex. 51, “Medical Records Packet for Russell

Davis for March 11, 2018 TACHH Meeting.”) The TACHH provides centralized review of the

medical records for each referred inmate to determine individual medical needs without reference

to identifying information, disciplinary record, or basis for incarceration.

        Since its inception, Dr. Williams has taken steps to expand the TACHH’s capacity and to

increase the number of inmates considered and recommended for DAA treatment. For example,

in the past when the medical packet of a referred inmate did not contain all of the clinical

information needed to make a specific treatment recommendation, the TACHH would identify

what additional information was needed and make several alternative recommendations based on

the possible results. 3 Dr. Williams determined, however, that medical providers in the TDOC

facilities were hesitant to prescribe treatment in the absence of a specific recommendation from

the TACHH. In response, Dr. Williams directed the TACHH Coordinator to ensure that the



3
   (See, e.g., Def. Ex. 24, “TACHH Minutes dated November 27, 2017.”) (Treatment
recommendation for Craig Davis states “Refer to ID for Epclusa x 12 weeks plus or minus
Ribavarin depending on [ultrasound].”).
                                                  6

    Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 6 of 27 PageID #: 3020
packets for each referred inmate contain all necessary clinical information needed for a specific

treatment determination before the TACHH takes the inmate’s case up for consideration.

       Through these and other efforts aimed at increasing efficiency, the number of inmates

considered and recommended for DAA treatment by the TACHH has consistently increased over

time. In fiscal year 2017-2018, the TACHH recommended DAA treatment for 180 inmates. (See

Def. Ex. 47, “Rule 1006 Chart Summarizing TACHH Meeting Minutes.”) In the first 11 months

of fiscal year 2018-2019 (through May 2019), the TACHH recommended DAA treatment for 242

inmates. (See id.)

       Having sought and obtained significant additional funding from the General Assembly for

the purchase of DAAs in April 2019, Dr. Williams has implemented additional systems to

significantly increase the number of patients referred to and reviewed by the TACHH. (See Def.

Ex. 48, “State of Tenn. Pub. Ch. 405;” Def. Ex. 62, “Recurring Budget Appropriation.”) In

December 2018, at the direction of Dr. Williams, TDOC implemented opt-out HCV testing of all

inmates at intake. Dr. Williams also directed and guided TDOC’s medical vendor, Centurion, in

the development of an online registry to ensure that all pertinent information related to HCV testing

and HCV-infected inmates is readily accessible to TDOC officials and medical providers

throughout the State. The Hepatitis Online Registry (“HepCOR”) launched in June 2019 and

provides the TACHH with access to the clinical information it needs to make specific treatment

recommendations for referred inmates. (See Def. Ex. 3, “HepCOR PowerPoint Slides.”)

       In May 2019, Dr. Williams issued an updated HCV Guidance for the evaluation and

management of HCV in the TDOC population. (See Def. Ex. 1, HCV Guidance.) Shortly

thereafter, Dr. Williams issued the HCV Workflow to provide additional direction for TDOC

medical providers. (See Def. Ex. 2, HCV Workflow.) Together, the HCV Guidance and HCV



                                                 7

  Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 7 of 27 PageID #: 3021
Workflow outline the current systems Dr. Williams has implemented to ensure proper management

of HCV in the TDOC population.

       All inmates are tested for HCV at intake unless they specifically decline testing or evidence

of infection is already documented. (HCV Guidance § 1.1.) All previously untested inmates are

offered HCV testing during periodic health appraisals and at the recommendation of clinicians

secondary to appropriate signs and symptoms. (Id.) HCV testing is also made available upon

inmate request. Inmates who refuse HCV testing are counseled about and offered HCV testing

during periodic health visits. (Id. at § 1.3.) All relevant clinical information related to HCV testing

and HCV-infected inmates is logged in HepCOR and is readily accessible online to TDOC medical

providers throughout the State. (Id.) Known HCV-infected inmates are referred to the Project

Echo education program coordinator to receive peer-to-peer education about the risks and

prevention measures associated with communicable disease. (See Def. Ex. 4, “TDOC Policy No.

113.46 Inmate Peer Education Program.”) All HCV-infected inmates receive a baseline evaluation

– comprising of a targeted history and physical examination and lab tests – within two months of

testing. (Id. at § 2.1.) All HCV-infected inmates also undergo an assessment of liver condition to

determine the need for treatment and other interventions. (Id. at § 3.) Medical providers use

preferred noninvasive methods of assessing fibrosis and cirrhosis, including FibroScan

elastography, (id. at § 3.1.3), which Plaintiffs’ expert characterizes as “the current gold standard

for diagnosis.” (Doc. No. 204-1 at 14, PageID 2734.) (See Def. Ex. 5, “FibroScan Operator

Training Presentation;” Def. Ex. 53, “FibroScan Report of Tom Rollins.”)

       TDOC medical providers refer all HCV-infected inmates for consideration by the TACHH,

which is comprised of infectious disease experts and other health care professionals who make

specific treatment recommendations based on the medical needs of each referred inmate. (Id. at §



                                                  8

  Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 8 of 27 PageID #: 3022
4.) The TACHH Coordinator reviews the medical packet of each referred inmate to ensure it is

complete. (HCV Workflow at 3.) The TACHH Coordinator returns incomplete medical packets

to the medical provider with instructions to supply the missing information within 10 days. (Id.)

The TACHH Coordinator presents complete packets of all referred inmates to the TACHH for

review and treatment recommendations. (Id.) Within seven days after each TACHH meeting, the

TACHH Coordinator emails the meeting minutes and consult report to the medical providers. (Id.)

Within three days after receiving the consult report, the medical provider must write orders to

effectuate the TACHH recommendation. (Id.) Within five days after receiving the consult report,

the infectious care nurse must follow up to ensure the order has been written and processed. Within

ten days after the order is written, the nurse must verify medication has started or inform

appropriate staff of a delay. (Id.)

       All HCV-infected inmates, regardless of their DAA treatment status, are evaluated at least

every six months to monitor disease progression. (HCV Guidance at § 6.) Inmates recommended

for DAA treatment are also evaluated at regular intervals before and during DAA treatment to

monitor adherence, possible adverse reactions. (HCV Guidance at §§ 5.1, 5.2.) Inmates are

similarly evaluated after DAA treatment to assess for SVR. (Id. at 5.3.) Even when SVR is

achieved after DAA treatment, inmates with F3 and F4 fibrosis are evaluated every six months to

monitor for hepatocellular carcinoma. (HCV Workflow at 4.)

       Dr. Williams has secured from the General Assembly a one-time allocation of $24,678,700

for the purchase of DAAs. (See Def. Ex. 48, “State of Tenn. Pub. Ch. 405.”) Those funds are in

addition to TDOC’s recurring allocation of $4,600,000 for the purchase of DAAs. (See Def. Ex.

62, “Recurring Budget Appropriation.”) They are also in addition to $2,000,000 in matching funds

Centurion is contractually required to provide annually for the purchase of DAAs. (See Def. Ex.



                                                9

  Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 9 of 27 PageID #: 3023
63, “Contract Between TDOC and Centurion.”)            In addition, DAA prices have dropped

significantly in recent years. (See Def. Ex. 54, “Clinical Solutions DAA Pricing Info;” Def. Ex.

55, “Hepatitis C Pharmacy Costs Sheet.”) That fact, in conjunction with TDOC’s increased

funding for the purchase of DAAs and the extensive efforts of Dr. Williams to increase the

efficiency and capacity of the TACHH, the number of HCV-infected inmates receiving DAA

treatment is expected to increase significantly going forward.

       In addition to the exhibits referenced above, Dr. Williams may testify regarding the

monthly HCV-HIV Dashboard he uses to track patient care, (see Def. Ex. 49, “May 2019 HCV-

HIV Dashboard”), as well as exhibits submitted as examples of inmate medical records and

medication administration records. (See Def. Ex. 50, “Medical Records of Kevin Profitt;” Def.

Ex. 52, “Medical Administration Record of Russell Davis.”)

       IV. TDOC COMMISSIONER TONY C. PARKER

       Defendants may present the testimony of TDOC Commissioner Tony C. Parker.

Commissioner Parker supervises administrative functions of the TDOC in conjunction with the

Governor and General Assembly. Commissioner Parker also supervises Dr. Williams indirectly

through the Assistant Commissioner of Rehabilitative Services. Commissioner Parker has no

medical training and is not involved in the development of protocols for the provision of medical

care in TDOC facilities.

       V. TDOC CHIEF FINANCIAL OFFICER WES LANDERS

       Defendants may present the testimony of TDOC Chief Financial Officer Wes Landers. Mr.

Landers has knowledge of TDOC’s financial and budgetary operations. Mr. Landers also has

knowledge of the appropriation of funds from the General Assembly for the purchase DAAs. (See

Def. Ex. 48, “State of Tenn. Pub. Ch. 405;” Def. Ex. 62, “Recurring Budget Appropriation.”)



                                                10

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 10 of 27 PageID #: 3024
                                               LAW

       Plaintiffs seek declaratory and injunctive relief under 42 U.S.C. § 1983 for an alleged

violation of their Eighth Amendment rights. (Doc. No. 1 at 1, PageID 1.) Section 1983 provides

a federal cause of action against government officials who, acting under color of state law, have

“deprived the claimant of rights, privileges or immunities secured by the Constitution or laws of

the United States.” Bennett v. City of Eastpointe, 410 F.3d 810, 817 (6th Cir. 2005). The parties

stipulate that Defendants have acted under color of law at all times relevant to this case (Doc. No.

219 at 2, PageID 2903), but Defendants deny the allegations of a constitutional violation.

       Plaintiffs are not entitled to a declaration concerning the adequacy of Defendants’ past

actions. Green v. Mansour, 474 U.S. 64, 68-69 (1985). Similarly, a court may not grant

prospective injunctive relief in the absence of continuing violation of federal law. Id. The proper

inquiry is therefore not whether Defendants acted unconstitutionally in the past, or even during the

pendency of this litigation, but whether Defendants’ actions are unconstitutional at the time that

the Court acts. Golden v. Zwickler, 394 U.S. 103, 108 (1969); Midwest Media Prop., L.L.C. v.

Symmes Tp., Ohio, 503 F.3d 456, 460 (6th Cir. 2007).

       “Wide-ranging deference must ordinarily be accorded to the decisions of prison

administrators.” Grubbs v. Bradley, 821 F.Supp. 496, 502 (M.D. Tenn. 1993). “Absent a clear

finding of constitutional violations, federal courts simply will not interfere with the state’s

administration of its prison system.” Id. Even when a violation has occurred, relief a federal court

may only grant prospective relief upon finding that such relief is “narrowly drawn, extends no

further than necessary to correct the violation,” and “is the least intrusive means necessary to

correct the violation.” 18 U.S.C. § 3626(a)(1). The court must also “give substantial weight to

any adverse impact on . . . the operation of a criminal justice system caused by the relief.” Id.



                                                 11

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 11 of 27 PageID #: 3025
        I. THE EIGHTH AMENDMENT

        The Supreme Court has held that the Eighth Amendment’s ban on cruel and unusual

punishments establishes “the government’s obligation to provide medical care for those whom it

is punishing by incarceration.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). Because the Court

has also held that “only the unnecessary and wanton infliction of pain implicates the Eighth

Amendment,” however, a constitutional violation does not arise when there is a mere failure to

provide adequate medical care. Wilson v. Seiter, 501 U.S. 294, 296-97 (1991) (emphasis by the

Court). Rather, a constitutional violation arises only when prison official exhibits “deliberate

indifference to prisoner’s serious illness or injury,” Estelle, 429 U.S. at 105, that can be

characterized as “obduracy and wantonness, not inadvertence or error in good faith.” Wilson, 501

U.S. at 299 (citations omitted).

        To establish an Eighth Amendment deliberate indifference claim, a plaintiff must satisfy

two components: one objective, and the other subjective. Farmer v. Brennan, 511 U.S. 825, 834

(1994). The plaintiff must show both that the alleged deprivation was objectively harmful enough

to establish a constitutional violation and that the prison official acted with a culpable state of mind

rising above gross negligence. Id. at 834-35. Defendants address each component separately.

        II. OBJECTIVE COMPONENT

        At the outset, Defendants acknowledge that HCV is serious medical condition. 4 The

existence of a serious medical condition alone, however, is not conclusive under the objective



4
 As explained herein, case law recognizes the distinction between a serious medical condition and
a serious medical need. Defendants do not stipulate that members of the Plaintiff class have been
deprived of a serious medical need sufficient to satisfy the objective component of their Eighth
Amendment claim. Defendants’ position on this issue has not changed throughout the litigation.
(See Doc. No. 108 at 8, Page ID 1144.) To the extent that the Court’s pretrial order indicates
otherwise, it does not accurately represent Defendants’ position as stated during the pretrial
conference. (Doc. No. 219 at 2, PageID 2903.)
                                                  12

    Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 12 of 27 PageID #: 3026
component. “The objective component requires a plaintiff to prove that the alleged deprivation of

medical care was serious enough to violate the Eighth Amendment.” Rhinehart v. Scutt, 894 F.3d

721, 737 (6th Cir. 2018) (emphasis added) (citing Farmer, 511 U.S. at 834). The analysis must

focus on the challenged deprivation of treatment and the harm resulting from it, not the underlying

medical condition alone. 5

        The Sixth Circuit distinguishes “between cases where the complaint alleges a complete

denial of medical care and those cases where the claim is that a prisoner received inadequate

medical treatment.” Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011). In the first

instance, the inquiry may be a simple one. For example, when an inmate is diagnosed with a

medical condition mandating treatment, the objective component may be satisfied by showing that

prison officials failed to provide any treatment or provided treatment “so cursory as to amount to

no treatment at all.” Rhinehart, 894 F.3d at 737. In such cases, where the harm is “so obvious

that even a layperson would easily recognize the necessity for a doctor’s attention,” the objective

component may be satisfied without expert testimony showing how the alleged deprivation

worsened or deteriorated the medical condition. Blackmore v. Kalamazoo Cnty., 390 F.3d 890,

899-900 (6th Cir. 2004). “The Sixth Circuit has since made it clear,” however, that cases in which

deprivation of a serious medical need may be established without expert proof are an “exception

to the general rule requiring medical proof to substantiate an Eighth Amendment medical

indifference claim.” Shough v. Mgmt. & Training Corp., No. 3:16-cv-53, 2018 WL 295576, at *9

(N.D. Ohio Jan. 3, 2018).




5
  See, e.g., Smith v. Carpenter, 316 F.3d 178, 186 (2nd Cir. 2003) (“[T]he District Court properly
focused on the particular risks attributable to the missed HIV medication, rather than on Smith’s
HIV-positive status alone, in evaluating the jury’s finding that Smith failed to demonstrate a
serious medical need.”).
                                                13

    Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 13 of 27 PageID #: 3027
       When an inmate “has received some medical attention and the dispute is over the adequacy

of the treatment,” the objective component requires a substantial evidentiary showing. See Darrah

v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (“[F]ederal courts are generally reluctant to second

guess medical judgments and to constitutionalize claims which sound in state tort law”). First, the

inmate must show that the medical care provided was “so grossly incompetent, inadequate, or

excessive as to shock the conscience or to be intolerable to fundamental fairness.” Rhinehart, 894

F.3d at 737 (quoting Miller v. Calhoun Cnty., 555 F.3d 803, 819 (6th Cir. 2005)). “This will often

require ‘expert medical testimony . . . showing the medical necessity for’ the desired treatment and

‘the inadequacy of the treatments’ the inmate received.” Id. at 737-38 (quoting Anthony v.

Swanson, 701 F App’x 460, 464 (6th Cir. 2017)). Second, the inmate “must ‘place verifying

medical evidence in the record to establish the detrimental effect’ of the inadequate treatment.”

Id. at 738 (quoting Blackmore, 390 F.3d at 898).

       The Sixth Circuit’s opinion in Rhinehart v. Scutt, 894 F.3d 721 (2018), illustrates these

principles. In that case, a Michigan inmate diagnosed with ESLD filed suit alleging that prison

doctors denied him necessary treatment in violation of the Eighth Amendment. Id. at 727. While

the suit was pending in the district court, the inmate died due to his liver’s failure to metabolize

morphine prescribed for his pain, and his estate was substituted as the plaintiff. Id. at 734. The

defendant doctors filed a motion for summary judgment on the plaintiff’s deliberate indifference

claims. Id. The district court ruled that, because the inmate received some treatment for his ESLD,

his estate was required to present verifiable medical evidence showing the specific harm that

resulted from the alleged inadequate treatment. Id. The district court determined that the plaintiff

had not done so and granted the defendants motion for summary judgment. Id. On appeal, the

plaintiff argued that treatment the inmate had received from the defendants was so cursory as to



                                                14

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 14 of 27 PageID #: 3028
amount to no treatment at all. Id. at 739. The Sixth Circuit appellate court disagreed, noting that

the defendant doctors regularly examined the inmate, noted his liver disease, monitored his

condition, evaluated and treated his symptoms, performed lab tests, MRIs, and CT scans, and

prescribed beta blockers to reduce his blood pressure. Id. at 740. As a result, “[n]o reasonable

jury could find that [the inmate’s] ESLD treatment amounted to no treatment at all,” and his estate

was required to present medical evidence showing that his care was “so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.”

Id. The court concluded that the plaintiff failed to do so and affirmed the district court’s grant of

summary judgment to the defendants. Id. at 745, 752-53.

       Plaintiffs here, like the plaintiff in Rhinehart, clearly receive medical care for their

condition.   The HCV Guidance and HCV Workflow outline the systems Defendants have

implemented to ensure proper screening, diagnosis, and management of HCV in the TDOC inmate

population. Plaintiffs challenge the adequacy of that care provided for in those systems. (See Doc.

No. 32 at 6, PageID 265 (“Plaintiffs contend that the central and common factual question at issue

here is whether TDOC’s treatment protocols and policies adequately screen for, diagnose and treat

inmates with Hepatitis C.”)). Plaintiffs’ HCV-infected status alone is therefore insufficient to

satisfy their burden under the objective component of an Eighth Amendment claim. Plaintiffs

must show that the medical care provided is so grossly inadequate as to shock the conscience and

must place verifying medical evidence in the record to establish the detrimental effect of that care.

They can do neither.

       A. Plaintiffs cannot show that the medical care they will receive is inadequate.

       Plaintiffs contend that that Defendants’ policies and practices related to HCV are

inadequate because they do not provide universal DAA treatment for all HCV-infected inmates



                                                 15

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 15 of 27 PageID #: 3029
regardless of fibrosis score. Plaintiffs’ expert cites the AASLD Guidance and the studies cited

therein as support for his assertion that universal DAA treatment is the current standard of care in

the medical community. (Doc. No. 204-1 at 8-9, PageID 2728-29.) He asserts that these “new

medications are enabling more patients to reach the virological cure (SVR).” (Id. at 8, PageID

2728.) The AASLD Guidance is aspirational and only sets forth recommendations for optimal

care. Moreover, Drs. Koretz and Gerrity extensively outline flaws in both the AASLD Guidance

and the scientific studies underlying its treatment recommendations. They explain that SVR is a

surrogate outcome and does not constitute a “cure.” Some patients who achieve SVR still harbor

HCV-RNA in other cells. In those patients, a genetically identical virus may reappear months or

years after treatment and progress to ESLD. Because preventing ESLD, not achieving SVR,

should guide treatment decisions, individuals at greater risk for developing ESLD should be

prioritized for DAA treatment.

       Plaintiffs’ expert states that there is no medical basis to support prioritizing individuals

with more advanced fibrosis for DAA treatment. Plaintiffs’ expert report states, “When DAAs

were first approved, there was need to get immediate treatment to those in the early stages of liver

disease.” (Doc. No. 204-1 at 9, PageID 2729.) That statement is directly contradicted by the early

version of the AASLD Guidance attached as an exhibit to his expert report, which states that where

resources are limited, “prioritization of immediate treatment . . . is recommended [for] patients

with progressive liver disease (Metavir stage F3 or F4).” (Id. at 62, PageID 2782.) That approach

is consistent with the recommendations of Drs. Koretz and Gerrity and the policies and practices

implemented by Dr. Williams.

       Moreover, there are express related to the unknown long-term effects and effectiveness of

DAA treatment. For example, as Dr. Koretz notes in his report, concerns about reactivation of



                                                16

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 16 of 27 PageID #: 3030
Hepatitis B in patients with coinfection resulted in the FDA requiring a black box warning be

added to the drug labels of DAAs. Plaintiffs have presented to no evidence to counter those

concerns. In Section 5 of his Supplemental Report, titled “Long-term benefit of HCV DAA

treatment,” Plaintiffs’ expert quotes several sentences extolling the benefits of DAA treatment

from the abstract summary of an article titled, “Reversion of disease manifestations after HCV

eradication.” (Doc. No. 204-2, PageID 2803.) The abstract summary is attached as an exhibit to

his supplemental report and reveals that the very next sentence after that quoted passage states,

“How these short-term results translate into a prolonged (long-term) survival has yet to be

determined.” (Id. at 12, PageID 2813.) Another abstract summary attached to the Supplemental

Report notes that “data on-long term outcomes in HCV patients treated by DAAs are limited and

complex,” and “[w]ell designed studies with robust comparisons are needed to determine the effect

of DAAs on the recurrence of HCC in the future.” (Id. at 15, PageID 2816.) Other attached articles

note that “impact of DAAs on hepatocellular carcinoma (HCC) development (de novo and

recurrence) is still controversial,” (Id. at 17, PageID 2818), and that “the benefits in terms of overall

survival (OS) remains to be conclusively demonstrated.” (Id. at 20, PageID 2821.) These

statements provide direct support for the concerns regarding the uncertain long-term effects of

DAA treatment.

        Finally, Plaintiffs’ expert states that universal DAA treatment is necessary for to achieve

the public health goal of HCV elimination. (Doc. No. 204-1 at 12, PageID 2732.) As other federal

courts have recognized, HCV elimination – while a “commendable and desirable” goal – “do[es]

not provide a standard for evaluating deliberate indifference in the prison system.” Buffkin v.

Hooks, No. 1:18-cv-502, 2019 WL 1282785, at *7 (M.D. N.C. Mar. 20, 2019). The Eighth

Amendment “does not guarantee that a prison inmate receive the optimum or best medical



                                                   17

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 17 of 27 PageID #: 3031
treatment.” Bumpas v. Corr. Corp. of Am., No. 3:10-cv-1055, 2013 WL 830718, at *6 (M.D. Tenn.

Feb. 1, 2013). Plaintiffs’ evidence simply will not support a finding that, absent universal DAA

treatment, the medical care they will receive under TDOC’s current policies and practices related

to HCV is so grossly inadequate as to shock the conscience.

       B. Plaintiffs cannot show the detrimental effect of the alleged inadequate treatment.

       Even if Plaintiffs could show that they receive grossly inadequate medical care, they must

present verifying medical evidence to establish the detrimental effect of that care. Plaintiffs can

present no such evidence. Plaintiffs’ expert states that, without DAA treatment, HCV-infected

individuals will continue to progress towards cirrhosis and will face an increasing risk of serious

complications. (Doc. No. 204-1 at 9, PageID 2729.) While Drs. Koretz, Gerrity, and Williams all

acknowledge that HCV may be associated with serious complications, they note that such

conditions generally do not manifest until the individual develops ESLD. To state that untreated

patients face an increased risk of developing serious complications, without reference to particular

stages of disease progression, is insufficient to show the detrimental effect of limiting DAA

treatment to individuals with advanced fibrosis or cirrhosis (F3 and F4). The primary goal of HCV

treatment should be the prevention of ESLD; if DAA treatment prevents further progression of the

disease, it should not matter when treatment is provided as long as patients receive it before

developing ESLD. Because most individuals with HCV will never progress to ESLD, and those

who do will generally do so over the course of decades, active surveillance of disease progression

is sufficient for patients without advanced fibrosis (F0 to F2). That approach is consistent with

the recommendations of Drs. Koretz and Gerrity and the care Plaintiffs’ receive pursuant to the

policies and practices implemented by Dr. Williams. Absent verifying medical evidence to




                                                18

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 18 of 27 PageID #: 3032
establish the detrimental effect of that care, Plaintiffs cannot show that they are deprived a serious

medical need sufficient to satisfy the objective component of an Eighth Amendment claim.

        III. SUBJECTIVE COMPONENT

        Likewise, Plaintiffs cannot satisfy the subjective component of an Eighth Amendment

claim. In addition to showing an objectively serious deprivation, a plaintiff must show that the

defendants acted with a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834. Errors in

medical judgment or other negligent missteps will not support a deliberate indifference claim.

Estelle, 429 U.S. at 107-08. Rather, the plaintiff must show that each defendant acted with mental

state “equivalent to criminal recklessness.” Rhinehart, 894 F.3d at 738 (quoting Santiago, 734

F.3d at 591). A prison official’s “failure to alleviate a significant risk that he should have perceived

but did not, while no cause for commendation, cannot under our cases be condemned as the

infliction of punishment.” Farmer, 511 U.S. at 838. The plaintiff must present evidence showing

that the defendant “subjectively perceived facts from which to infer substantial risk to the prisoner,

that he did in fact draw the inference, and that he then disregarded that risk” by failing to take

reasonable steps to abate it. Rhinehart, 894 F.3d at 738 (quoting Comstock v. McCrary, 273 F.3d

693, 703 (6th Cir. 2001)).

        In addition to showing that each defendant had subjective knowledge of the risk, the

plaintiff also must show “that each defendant ‘so recklessly ignored the risk that he was

deliberately indifferent to it.’” Id. (quoting Cairelli v. Vakilian, 80 F. App’x 979, 983 (6th Cir.

2003)). “A doctor is not liable under the Eighth Amendment if he or she provides reasonable

treatment, even if the outcome of the treatment is insufficient or even harmful.” Id. (citing Farmer,

511 U.S. at 844). Because doctors are bound by the Hippocratic Oath, not applicable to other

prison officials, the Court should defer to their medical judgment. Id. (citing Richmond v. Huq,



                                                  19

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 19 of 27 PageID #: 3033
885 F.3d 928, 940 (6th Cir. 2018) (“[T]his Court is deferential to the judgments of medical

professionals.”)). While a doctor may not claim immunity by merely providing some treatment,

“there is a high bar that a plaintiff must clear to prove an Eighth Amendment medical-needs claim:

The doctor must have ‘consciously exposed the patient to an excessive risk of serious harm.’” Id.

(emphasis by the court) (quoting Richmond, 885 F.3d at 840).

       Disagreement among physicians as to the appropriate course of treatment is insufficient to

establish deliberate indifference. See Rhinehart, 894 F.3d at 750-51; see also Estelle, 429 U.S. at

107 (“But the question whether . . . forms of treatment [are] indicated is a classic example of a

matter for medical judgment.”); Rhinehart v. Scutt, 509 F. App’x 510, 513 (6th Cir. 2013)

(“Neither negligence alone, nor a disagreement over the wisdom or correctness of a medical

judgment is sufficient for the purpose of a deliberate indifference claim.). Thus, “failure to follow

an outside specialist’s recommendation does not necessarily establish inadequate care.”

Rhinehart, 894 F.3d at 742.

       The Fifth Circuit states that principle as follows: “There is no intentional or wanton

deprivation of care if a genuine debate exists within the medical community about the necessity or

efficacy of that care.” Gibson v. Collier, 920 F.3d 212, 220 (5th Cir. 2019). Of course, a single

dissenting expert does not automatically defeat medical consensus about whether particular

treatment is necessary in the abstract. Id. But where there is “robust and substantial good fair

disagreement dividing respected members of the expert medical community, there can be no claim

under the Eighth Amendment.” Id.

       This subjective component of a deliberate indifference claim must be addressed

individually for each defendant. Rhinehart, 894 F.3d at 738. Defendants therefore address the

claims against Defendants Parker and Williams separately with the foregoing principles in mind.



                                                 20

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 20 of 27 PageID #: 3034
       A. Commissioner Parker

       Plaintiffs cannot establish that Defendant Parker has the requisite subjective mental state

to support a deliberate indifference claim.      Commissioner Parker supervises administrative

functions of the TDOC in conjunction with the Governor and General Assembly. He supervises

Dr. Williams indirectly through the Assistant Commissioner of Rehabilitative Services.

Commissioner Parker has no medical training and is not involved in the development of protocols

for the provision of medical care in TDOC facilities.         Commissioner Parker relies on the

professional judgment of medical professionals employed by TDOC to make decisions concerning

policies and practices for HCV management.

       A supervisory official’s failure to properly supervise, control, or train an individual is not

actionable under Section 1983 unless the supervisor “either encouraged the specific incident of

misconduct or in some other way directly participated in it.” Shehee v. Luttrell, 199 F.3d 295, 300

(6th Cir. 1999). Moreover, non-medically trained prison officials do not act with deliberate

indifference when they have “reasonably deferred to the medical professionals’ opinions.”

Olmstead v. Fentress Cnty., No. 2:16-cv-46, 2019 WL 1556657, at *8 (M.D. Tenn. April 10, 2019)

(quoting McGaw v. Sevier Cnty., 715 F. App’x 495, 497 (6th Cir. 2017)). As a supervisory prison

official, Commissioner Parker is “entitled to rely on medical judgments made by medical

professionals responsible for prisoner care.” Id. Having done so, Plaintiffs cannot show that he

has the subjective medical state required to support their Eighth Amendment claim against him.

       B. Dr. Williams

       As TDOC’s Chief Medical Officer, Dr. Williams is responsible for ensuring that all the

medical needs – not just those related to HCV – are met for each of TDOC’s approximately 21,000

inmates. Dr. Williams developed and implemented systems design to ensure proper management



                                                21

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 21 of 27 PageID #: 3035
of HCV infection in the TDOC facilities as outlined in the HCV Guidance and HCV Workflow.

Dr. Williams also secured more than $30 million in funding for the purchase of DAAs. Plaintiffs

must show that, despite those efforts, Dr. Williams has demonstrated indifference to the medical

needs of HCV-infected inmates with a culpable state of mind akin to criminal recklessness. They

cannot make such a showing.

       Dr. Williams has knowledge of the risks associated with HCV, but the evidence does not

support a finding that he has disregarded those risks, much less that he has disregarded those risks

with the subjective obduracy and wantonness required to show deliberate indifference. Dr.

Williams has implemented opt-out HCV screening at intake, and HCV screening is available to all

inmates upon request. Dr. Williams knows that acute HCV is cleared without intervention in

approximately 15-25% of infected patients; in patients who do not clear the virus spontaneously,

only 5-10% develop cirrhosis and those who do generally only do so over the course of 15 to 30

years, typically progressing from F2 to F3 over the course of 12 years. Dr. Williams knows that

patients progress linearly and cannot bypass fibrosis stages; that is, a patient cannot progress from

F0 to F4 without progressing through the other stages. Dr. Williams also knows that the long-term

effects and effectiveness of DAA treatment are unknown. It is Dr. Williams’s view that DAA

treatment is not medically necessary in all patients in earlier stages of fibrosis (F0 to F2). Rather,

active surveillance of disease progression constitutes adequate medical care.

       As demonstrated by the differing opinions outlined in the previous section, there is robust

and substantial good faith disagreement dividing respected members of the expert medical

community regarding the necessity of providing DAA treatment to patients in earlier stages of

fibrosis (F0 to F2). The materials attached to the supplemental expert report of Plaintiffs’ expert

demonstrate that is also substantial disagreement as to the long-term effects and potential long-



                                                 22

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 22 of 27 PageID #: 3036
term harms of DAA treatment. To the extent that Dr. Williams has decided against prioritizing all

HCV-infected inmates with fibrosis scores of F0 to F2 for DAA treatment, that decision is well-

within the bounds of his discretionary judgment as a medical professional and cannot form the

basis of a deliberate indifference claim.

       Moreover, the naked assertion that Dr. Williams has considered cost and resource

limitations in conjunction with decisions within his medical judgment does not suffice to state a

claim for deliberate indifference. “[P]risoners do not have a constitutional right to limitless

medical care, free of cost constraints under which law-abiding citizens receive treatment.

Hendricks v. Kasich, 2:12-cv-729, 2014 WL 2006800, at *11 (S.D. Ohio May 16, 2014) (quoting

Winslow v. Prison Health Srvs., 406 F. App’x 671, 674 (3rd Cir. 2011)). “Resources are not

infinite and reasonable allocation of those resources, taking into account cost, does not amount to

deliberate indifference even if a prisoner does not receive the most costly treatments or his

treatments of choice.” Id. (quoting Kietz v. Washington Cnty., No. 2:13-cv-507, 2014 WL

1316129, at *13 (W.D. Penn. Mar. 31, 2014)). To state an Eighth Amendment claim, a plaintiff

must establish that a defendant performed a medical procedure for the purposes of cost savings

with knowledge that the procedure was ineffective. Casanova v. Mich. Dep’t of Corr., No. 2:10-

cv-13950, 2011 WL 4374457, at *3 (E.D. Mich. Sept. 20, 2011) (citing Johnson v. Doughty, 433

F.3d 1001, 1013 (7th Cir. 2006)). As explained above, Plaintiffs cannot make the required

showing.

       IV. RECENT DECISIONS OF OTHER COURTS

       Defendants are aware that of class action litigation in which federal courts have found the

departments of correction of our sister states were deliberately indifferent based on their failure to

provide universal DAA treatment. Those cases are readily distinguishable from the case at bar,



                                                 23

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 23 of 27 PageID #: 3037
however, because the records in each case were completely devoid of any evidence to show that

universal DAA treatment is not medically necessary. 6

        Plaintiffs have submitted to the Court the decision in Hoffer v. Inch, No. 4:17-cv-214, 2019

WL 1747074 (N.D. Fla. Apr. 18, 2019), appeal docketed, No. 19-11921 (11th Cir. May 17, 2019).

In that case, the district court entered a preliminary injunction requiring the Florida Department of

Correction (“FDC”) to its own policies related to HCV treatment then resolved on cross-motions

for summary judgment. Id. at *1. The court found that FDC was deliberately indifferent to HCV-

infected inmates and entered a broad permanent injunction requiring FDC to, among other things,

adopt a policy of universal DAA treatment of HCV. Id. at *20. The Hoffer court was motivated

in large part by the FDC’s “long and sordid history of neglecting HCV-infected inmates” and

“continued opposition to the relief granted” in its order. Id. at *8. FDC’s meager efforts to provide

medical care for HCV-infected inmates, which are further detailed in the court’s preliminary

injunction order, see Hoffer v. Jones, 290 F.Supp.3d 1292, 1297-98 (N.D. Fla. Nov. 17, 2017),

stand in stark contrast to Defendants’ extensive efforts to ensure proper medical care for HCV-

infected inmates in Tennessee. 7 More importantly, however, the defendants in Hoffer did not

provide “any medical reason” for their decision not to provide universal DAA treatment. Hoffer,

2019 WL 1747074, at *9.




6
 Conversely, a federal court that did consider such evidence was not persuaded, at the
preliminary injunction stage, that universal DAA treatment is medically necessary. Buffkin v.
Hooks, No. 1:18-cv-502, 2019 WL 1282785, at *10 (M.D. N.C. Mar. 20, 2019).
7
  At the time of its preliminary injunction hearing, with a total prison population of 98,000 and an
estimated HCV-infected population of 20,000, FDC had provided DAA treatment to 13 inmates
and had not submitted any requests additional funding for the purchase of DAAs. Hoffer, 290
F.Supp.3d at 1294, 1298. By contrast, with a total prison population of 21,000 and a known HCV-
infected inmate population of 4,740, TDOC has provided DAA treatment to more than 400 inmates
and has secured more than $30 million in additional funding for the purchase of DAAs.
                                                 24

    Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 24 of 27 PageID #: 3038
       Similarly, in Stafford v. Carter, No. 1:17-cv-289, 2018 WL 4361639 (S.D. Ind. Sept. 13,

2018), the district court excluded all of the defendants’ expert witnesses. Id. at **4-6. In the

absence of any evidence to the contrary, the Stafford court found that the AASLD Guidance

represents a nationally accepted standard of care for HCV treatment and that the defendants’ failure

to provide universal DAA treatment in accordance with that standard constituted deliberate

indifference. Id. at *20.

       Defendants here present verifying medical evidence to show that universal DAA is not

medically necessary. Specifically, Drs. Koretz, Gerrity, and Williams state that providing DAA

treatment to individuals with fibrosis scores of F0 to F2 is not medically necessary and, given the

uncertain long-term effects of DAAs, unadvisable. In light of that evidence, the Court should not

be persuaded by the decisions of these other courts.

                                         CONCLUSION

       Plaintiffs cannot present evidence to satisfy either the objective or subjective components

of their Eighth Amendment claim. HCV is a slow progressing disease that generally takes decades

to progress before impairing liver function. Most HCV-infected patients will never progress to

cirrhosis. DAAs, while a prudent treatment option for patients in later stages of fibrosis (F3 and

F4), are not medically necessary for all patients in earlier stages (F0 to F2). The long-term effects

and effectiveness of DAA treatment are unknown, and active monitoring of fibrosis progression

constitutes adequate care in those patients. While Defendants acknowledge that HCV is a serious

medical condition that requires some medical attention, Plaintiffs cannot show that the care they

receive under TDOC’s current policies is inadequate or causes serious medical harm. Moreover,

because the efficacy of DAA treatment in earlier stages of fibrosis (F0 to F2) is the subject of

robust and substantial good faith disagreement between respected members of the medical expert



                                                 25

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 25 of 27 PageID #: 3039
community, Plaintiffs cannot show that Defendants acted with a subjectively culpable state of

mind in implementing those policies. For those reasons, Plaintiffs’ Eighth Amendment claim must

fail, and this suit must be dismissed.



                                                   Respectfully submitted,

                                                   HERBERT H. SLATERY III
                                                   Attorney General and Reporter

                                                   /s/ Matthew R. Dowty
                                                   STEVEN A. HART (TN BPR No. 7050)
                                                   PAMELA S. LORCH (TN BPR No. 8968)
                                                   JAMES R. NEWSOM III (TN BPR No. 6683)
                                                   MATTHEW R. DOWTY (TN BPR 32078)
                                                   Office of the Attorney General and Reporter
                                                   Post Office Box 20207
                                                   Nashville, TN 37202-0207
                                                   Steve.Hart@ag.tn.gov
                                                   Pam.Lorch@ag.tn.gov
                                                   Jim.Newsom@ag.tn.gov
                                                   Matthew.Dowty@ag.tn.gov




                                              26

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 26 of 27 PageID #: 3040
                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 12th day of July 2019, a copy of the foregoing document was
filed electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system to all parties indicated on the electronic filing receipt. Parties may access this filing through
the electronic filing system. Service has thus been made upon Plaintiffs’ counsel of record:

James Gerard Stranch, III
Karla M. Campbell
Callie K. Jennings
Anthony Orlandi
Branstetter, Stranch & Jennings, PLLC
The Freedom Center
223 Rosa L. Parks Avenue, Suite 200
Nashville, TN 37203
(615) 254-8801
jims@bsjfirm.com
karlac@bsjfirm.com
calliej@bsjfirm.com
aorlandi@bsjfirm.com

Thomas H. Castelli
ACLU (Nashville Office)
P.O. Box 120160
Nashville, TN 37212
(615) 320-7142 Ext. 303
tcastelli@aclu-tn.org

Stacie L. Price
Sherry A. Wilds
Disability Rights Tennessee
2 International Plaza, Suite 825
Nashville, TN 37217
(615) 298-1080
staciep@disabilityrightstn.org
sherryw@disabilityrightstn.org


                                                                       /s/ Matthew R. Dowty




                                                  27

 Case 3:16-cv-01954 Document 236 Filed 07/12/19 Page 27 of 27 PageID #: 3041
